                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR56

       vs.
                                                                   ORDER
MARK H. KING,

                      Defendant.

       The defendant originally appeared before the court on April 16, 2019 regarding the
Petition for Action on Conditions of Pretrial Release [25].       Richard H. McWilliams
represented the defendant. Sean Lynch represented the government. The defendant
was advised of the alleged violations of pretrial release, the possible sanctions for
violation of a release condition, and the right to a hearing in accordance with the Bail
Reform Act. 18 U.S.C. § 3148.
       The defendant denied violating release conditions. The Court held a disposition
hearing and took judicial notice of the petition and violation report. Both parties were
given an opportunity to present evidence and make argument.               The government
requested the court not rule on the violation until they could submit case law to the court
on the position they were arguing. The court gave the government until 12:00 p.m. on
April 17, 2019 to submit their case law to the court. The government subsequently filed
a Motion to Reconsider Detention [33]. In the motion, the Government requested the
court set a hearing on the Motion to Reconsider Detention in lieu of pursuing the Pretrial
Services Violation.
       On April 18, 2019, a hearing was held regarding the Petition for Action on
Conditions of Pretrial Release [25] and Motion to Reconsider Detention [33]. Richard H.
McWilliams represented the defendant. Kelli L. Ceraolo represented the government.
The court first took up the Pretrial Services Violation. After consideration of the parties’
evidence and arguments, the Court does not find there is probable cause that a crime
was committed or clear and convincing evidence that a condition was violated. Therefore,
the Court finds the defendant has not violated the Order Setting Conditions of Release
[13].
          The court then took up the government’s Motion to Reconsider Detention [33]. The
basis of the motion is that the defendant’s circumstances have changed since the
detention hearing and certain facts were not known to the government, pretrial services
officer or the court at the previous detention hearing held on April 16, 2019. Both parties
were given an opportunity to present evidence and make argument. The court stated on
the record the impact the new information had on the issue of detention and how that
would have impacted the court’s decision regarding detention had the court known the
information at the original detention hearing on April 16, 2019. The court found that the
government’s Motion to Reconsider Detention [33] should be granted and the defendant
should be detained. Again, the reasons for detention were stated on the record in addition
to the following reasons.
        There is a rebuttable presumption in this case that no condition or combination of
conditions will reasonably assure the appearance of the defendant as required and the
safety of the community because there is probable cause to believe that the defendant
committed an offense involving a minor victim. Based on the information the court
originally received on April 16, 2019, and the additional information that was presented at
the hearing on April 18, 2019, the court finds that the defendant no longer has sufficient
evidence to rebut the presumption above, and detention is ordered on this basis.
        If one were to find the defendant did rebut the presumption, the court further finds
that after considering the factors set forth in 18 U.S.C. § 3142(g), and the information
presented at the motion hearing, the Court concludes that the defendant must be detained
pending trial because the Government has proven by clear and convincing evidence that
no condition or combination of conditions of release will reasonably assure the safety of
any other person and the community. In addition to any findings made on the record at
the hearing, the reasons for detention include the following: the weight of evidence
against the defendant is strong; the defendant is subject to a lengthy period of
incarceration if convicted; the defendant lacks stable employment; it is unclear if the
defendant has a stable and suitable residence; the nature and circumstances of the
offense charged; the mental condition of the defendant; and the nature and seriousness
of the danger posed by the defendant’s release. In addition, the defendant has been
charged with two felony charges: Vulnerable Adult Abuse and Theft by Unlawful Taking,
$5,000 or more. Defendant was charged with these offenses after being released on the
current case. The facts for these underlying offenses show that these offenses occurred
prior to Defendant’s release but were occurring at the same time the federal offenses
were to have occurred.
      The defendant is remanded to the custody of the Attorney General or to the
Attorney General’s designated representative for confinement in a corrections facility
separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.      The defendant must be afforded a reasonable
opportunity for private consultation with defense counsel. On order of a court of the
United States or on request of an attorney for the Government, the person in charge of
the corrections facility must deliver the defendant to a United States Marshal for the
purpose of an appearance in connection with a court proceeding.
      IT IS SO ORDERED.

      DATED this 18th day of April, 2019.

                                        BY THE COURT:

                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
